Citation Nr: 0639603	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  00-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from February 1981 to May 
1985.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which denied entitlement to the requested 
benefit.  This case was transferred to the jurisdiction of 
the Los Angeles RO, which continued the denial of service 
connection in a rating action issued in August 2000.  The 
case was subsequently transferred to the jurisdiction of the 
Phoenix, Arizona, RO, which continued to deny the claim.  The 
case is now before the Board for appellate consideration.


FINDING OF FACT

The veteran does not have PTSD which can be related to his 
period of service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.304(f) 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
RO decision.  In the present case, this was not done, since 
the initial RO decision was issued prior to the promulgation 
of the VCAA.  However, in light of the below, it is found 
that the veteran has been properly advised of the 
notification and assistance duties of the VCAA.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a July 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, as 
well as what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to this claim.   

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  In March 2006, the 
veteran was sent correspondence that informed him of the 
provisions of the Dingess decision.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The claims that he currently suffers from PTSD as a direct 
result of trauma caused by his duties as a casualty clerk.  
He has stated that he worked in a morgue and saw many 
mutilated bodies of soldiers who had been victims of 
accidents or crimes.  He said that he would also view autopsy 
and crime scene photographs.

In 1999, the National Personnel Records Center informed VA 
that the veteran's service medical records could not be 
located.  However, his personnel records and his DD Form 214 
note that his military occupational specialty (MOS) was 
Personnel Administration Specialist.  In June 1984, he was 
performing the duties of a casualty clerk.  A description of 
this MOS is also part of the record, and it notes that part 
of the duties of the Personnel Administration Specialist 
included preparing casualty reports.  The person performing 
this duty would be provided with basic information on the 
casualty, would obtain personnel data and would prepare and 
transmit the casualty report.  This individual would also 
appoint the line of duty, survivor assistance, and summary 
court officers, process line of duty investigations, and 
prepare letters of sympathy to the next of kin.  

In August 2001, the United States Armed Services Center for 
Research of Unit Records indicated that they had been 
provided with insufficient stressor information and, as a 
consequence, the veteran's claimed stressors could not be 
verified.

The veteran was hospitalized between December 1998 and March 
1999 for the treatment of cocaine dependence.  PTSD was 
diagnosed, based upon his assertions that he suffered from 
PTSD symptoms stemming from his handling of autopsies in 
service.  He also noted that his mother had suffered from 
mental illness, and that his father had been an alcoholic who 
had physically and emotionally abused him as a child.

VA examined the veteran in March 2000.  He said that he had 
prepared casualty reports in service and said that he had 
been told that he had PTSD.  As part of his job, he had come 
into contact with photographs of people who had been 
mutilated in accidents.  He had begun to use cocaine and 
alcohol after discharge from service.  He denied any 
psychiatric problems in service.  He said that he was 
restless and preoccupied with memories.  He described having 
emotional highs and lows.  The examiner did not agree with a 
diagnosis of PTSD, stating that the veteran did not meet the 
diagnostic criteria for that disorder.  Rather, he was noted 
to have a history of cocaine abuse, which may have produced 
paranoid ideation and hallucinations.  

VA re-examined the veteran in May 2000.  Again, he noted that 
his MOS had been casualty officer; his job had involved 
paperwork, but that he had to accumulate data, which included 
photographs, as well as police and autopsy reports.  He had 
prepared reports that had involved many violent deaths.  He 
reported that his symptoms had developed in 1989 or 1990; 
these included vivid dreams and hearing voices.  The 
diagnostic impression was of a history of PTSD.

VA outpatient treatment records developed between 2000 and 
2003 include diagnoses of PTSD based upon the veteran's 
description of his duties in service, which reportedly 
included working in a morgue.  He stated that this duty was 
"profoundly traumatic."  He was also diagnosed with cocaine 
dependence and a mood disorder.

The veteran was awarded Social Security Administration (SSA) 
benefits in April 2003.  An extensive psychiatric examination 
was conducted in March 2003 as part of that claim.  The 
examiner noted that the veteran was a very vague and 
incomplete historian.  He indicated that he had sought 
treatment for cocaine abuse in 1997, at which time he was 
diagnosed with bipolar disorder.  He had been treated for 
this condition ever since.  His family history was positive 
for psychiatric illness, probably schizophrenia in his 
mother.  The diagnosis was bipolar disorder, cyclic type, in 
moderate remission; and cocaine/alcohol abuse, in remission 
for the last seven months.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD has not 
been established.  We initially note that the veteran was not 
involved in any combat, having served during peacetime.  
Since he has no combat involvement, his reported stressors 
must be corroborated with sufficient independent evidence.  
See West v. Brown, 7 Vet. App. 70 (1994).  In the instant 
case, the veteran has alleged that his duties as a casualty 
clerk had resulted in the development of PTSD.  He stated 
that in preparing these reports, he had worked in a morgue 
and had seen police and autopsy photographs.  However, these 
claims are not supported by the objective evidence of record, 
which included a detailed description of the veteran's 
particular MOS, Personnel Administrative Specialist.  Part of 
the duties of such a specialist included preparing casualty 
reports.  It was noted that the clerk would be provided with 
basic information about the casualty; there is no suggestion 
that graphic photographs were included or that presence in a 
morgue was part of the requirements of this duty.  There is 
no indication that the preparation of this paperwork required 
that the clerk view the bodies of the casualties.  Therefore, 
the extent of the veteran's claimed stressor has not been 
verified by the objective record. 

Under the law, if a physician adopts a patient's self-
reported history and renders a diagnosis based upon that 
history without verification, the diagnosis is subject to 
question.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, even accepting for the purpose of the present 
decision that the veteran was, in fact, exposed to bodies, 
autopsies, and photographs as he has described, the 
professional medical evidence does not support his contention 
that he actually has PTSD.  The Board does note that there 
are some diagnoses of PTSD in the outpatient treatment 
records, based primarily on the veteran's description of the 
duties performed as a casualty clerk.  However, these 
diagnoses do not appear to be based upon a review of the 
record, nor was any rationale articulated for such diagnoses.  
The VA examination of May 2000 only diagnosed PTSD by 
history, noting a lack of adequate diagnostic indicators.  
Moreover, an extensive psychiatric examination conducted as 
part of his claim for SSA benefits did not diagnose PTSD; 
rather, a bipolar disorder, which had been present since at 
least 1997, was found.  Therefore, there is no confirmed 
diagnosis of PTSD of record.  Based on the above, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


